DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama in view Budd et al. (US 6,319,617B1) (hereafter Budd) and Jin et al. (US 6,319,617B1) (hereafter Jin).
With respect to claim 1, Kodama teaches a glass member (figures) comprising: a main body comprising a glass (bowl shaped glass member (5)) and having a bonding part (broadest reasonable interpretation) (the portion of the (5) that is contacting the sealing material (2)) for bonding to another member (4) (Figures 2a-b; and paragraphs 22-23); and a bonding film (sealing material 2) which is provided on the bonding part (figures; and paragraphs 22-23, 27-28, 30, 47-48, 53, and 56), has a thickness of 0.2 µm to 10 µm (paragraph 34), and comprises 
Kodama does not explicitly teach wherein wherein the glass is silica; and the Au powder has an average particle diameter of 3 µm or less.  However, Jin teaches using gold to bond to a silica substrate (column 2, lines 34-35; and column 3, lines 41-63).  While, Budd teaches Au powder has an average particle diameter of 3 µm or less (examples 6-7; procedure I; column 3, lines 1-4; column 6, lines 34-65; and column 7, lines 39-54).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the silica glass substrate of Jin for the glass substrate of Kodama in order to form the desired assembly.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.  In addition, at the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the particle diameter of Budd in the process of Kodama in order to minimize blistering and from a strong bond.
With respect to claim 3, Kobayashi teaches wherein the bonding film has an Au content of 50% by mass or higher (example 6; column 7, lines 39-54; and column 6, lines 34-65). 
With respect to claim 4, Kodama teaches wherein the thickness of the bonding film is 0.5µm to 10 µm (paragraph 34).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735